Citation Nr: 1826062	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  08-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board most recently remanded the issue in September 2017 to schedule a VA examination.  The requested development on remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter is properly before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's skin disorder is causally related to an event, injury, or disease in service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that service connection is warranted for a skin disorder which began during service and has been present since that time.  

At the outset, the Board notes that following a January 2017 remand, the RO was to schedule the Veteran for a VA examination to assess the etiology of her skin disorder.  However, it was unclear whether this request was executed.  Therefore, the Board again remanded the issue in September 2017 to have the RO reschedule the Veteran for a VA examination.  The RO left a voicemail with the Veteran in November 2017 to ensure she was tracking her pending VA examination.  She subsequently failed to make a reservation date for the examination, and it was cancelled.  The RO contacted the Veteran about the cancelled VA examination in November 2017, and resubmitted a request for a new VA examination.  However, the Veteran again failed to make a reservation date for her VA examination.  See December 2017 Dallas VA Medical Center Notification.  VA's duty to assist a Veteran in developing facts and evidence in conjunction with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The record does not reflect that the Veteran provided good cause as to why she did not respond for her VA examination.  As such, the claim for service connection for a skin disorder will be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).

The Veteran was afforded a VA examination in May 2007.  At that time, the examiner noted that the Veteran did not have any lesions on the skin or scarring.  The examiner diagnosed the Veteran with acute folliculitis/dermatitis with frequent break outs.  Notably, however, the examiner did not opine as to the etiology of the Veteran's skin disorder.  

As a result, following a November 2011 Board remand, the Veteran was afforded another VA examination in February 2012.  The examiner noted that no medical opinion would be rendered because there was no rash, dermatitis, or acne found on examination.  The issue was subsequently remanded again in May 2014 for a supplemental medical opinion.  In a June 2014 addendum opinion, the examiner noted that it would be speculative to provide an opinion as to the etiology of the Veteran's skin disorder, as there were no symptoms present at the time of any of the Veteran's VA examinations.  

Based on the foregoing, the Board notes that there is no medical opinion of record establishing a link between the Veteran's skin disorder and active duty military service.  The Veteran has been afforded ample opportunity to furnish medical evidence in support of her service connection claim, but she has not done so. 

In making its determination, the Board has also considered the Veteran's own statements, made in support of her claim.  The Veteran has consistently reported that she has experienced a rash on her arms, legs, and neck since service, which results in hives if she scratches her rash.  The Board notes that the Veteran is competent to report on matters observed or within her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Veteran has not been shown to possess any pertinent medical training or credentials that would make her competent to diagnose herself with a chronic and specific skin disorder, or to identify any symptoms as residuals of a particular diagnosed condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Her statements thus lack probative value in regard to the question of etiology.

In short, there is an absence of competent and probative evidence in this case to link a current skin disorder, if present, to service.  Accordingly, the Board finds that the elements of service connection have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C. §5107.


ORDER

Entitlement to service connection for a skin disorder is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


